SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1030
CA 11-00662
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, GREEN, AND MARTOCHE, JJ.


ERICA L. NIEMANN AND DANIEL ELLIS, AS
CO-ADMINISTRATORS OF THE ESTATE OF TIMOTHY W.
NIEMANN, DECEASED, PLAINTIFFS-APPELLANTS,

                      V                                            ORDER

ST. JOSEPH’S HOSPITAL HEALTH CENTER, RONALD
CAPUTO, M.D., SJH CARDIOLOGY ASSOCIATES,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (DAVID H. ELIBOL OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

HANCOCK ESTABROOK, LLP, SYRACUSE (MAUREEN E. MANEY OF COUNSEL), FOR
DEFENDANT-RESPONDENT ST. JOSEPH’S HOSPITAL HEALTH CENTER.

MARTIN, GANOTIS, BROWN, MOULD & CURRIE, P.C., DEWITT (BRIAN M. GARGANO
OF COUNSEL), FOR DEFENDANTS-RESPONDENTS RONALD CAPUTO, M.D. AND SJH
CARDIOLOGY ASSOCIATES.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered January 11, 2011 in a wrongful
death action. The order denied the motion of plaintiffs to vacate a
stipulation of discontinuance.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court